Citation Nr: 0924047	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-13 664	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10% for a 
post-traumatic stress disorder (PTSD) prior to 5 December 
2006.

2.  Entitlement to a rating in excess of 30% for PTSD prior 
to 7 December 2007.

3.  Entitlement to a rating in excess of 50% for PTSD prior 
to 11 February 2008 and since April 2008.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.

This appeal to the Board of Veterans Appeals (Board) 
initially arose from an August 2005 rating action that 
granted service connection for PTSD and assigned an initial 
10% rating from March 2005.  Because the claim for a higher 
initial rating involves a request for a higher rating 
following the initial grant of service connection, the Board 
has characterized it in light of the distinction noted by the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

By decision of March 2008, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By rating action of April 2009, the RO assigned a 30% rating 
for PTSD from          5 December 2006, a 50% rating from 7 
December 2007, and a temporary total rating (T/TR) of 100% 
under the provisions of 38 C.F.R. § 4.29 (2008) for hospital 
treatment from 11 February through March 2008, and restored a 
50% rating from April 2008.  The matters of an initial rating 
in excess of 10% prior to 5 December 2006, and ratings in 
excess of 30% prior to 7 December 2007, and 50% prior to    
11 February 2008 and since April 2008 remain for appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.



2.  Prior to 5 December 2006, the veteran's PTSD was overall 
manifested by no more than occupational and social impairment 
due to mild or transient symptoms which decreased work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, and his symptoms were 
controlled by continuous medication.  

3.  Prior to 7 December 2007, the veteran's PTSD was overall 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with normal routine 
behavior, self-care, and conversation), due to such symptoms 
as a depressed mood, anxiety, and mild memory impairment.

4.  Prior to 11 February 2008 and since April 2008, the 
veteran's PTSD has been overall manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10% for 
PTSD prior to 5 December 2006 are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9411 (2008).

2.  The criteria for a rating in excess of 30% for PTSD prior 
to 7 December 2007 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.      §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
9411 (2008).



3.  The criteria for a rating in excess of 50% for PTSD prior 
to 11 February 2008 and since April 2008 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

A March 2005 pre-rating RO letter informed the Veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his initial claim for service connection, and 
an April 2008 post-rating RO letter informed them of what was 
needed to establish entitlement to a higher rating (evidence 
showing that a disability had worsened).  An April 2006 RO 
letter informed them that, if an increase in disability was 
found, a disability rating would be determined by applying 
relevant Diagnostic Codes (DCs) which provide for a range in 
severity from 0% to 100%, based on the nature and symptoms of 
the condition, their severity and duration, and their impact 
upon employment.  The 2006 and 2008 letters also provided 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are 
relevant to establishing entitlement to higher compensation - 
e.g., competent lay statements describing symptoms, medical 
records, employer statements, and other evidence showing a 
worsening of the disability.  Thereafter, the Veteran and his 
representative were afforded opportunities to respond.  Thus, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  

Additionally, the latter 2005 and 2008 RO letters provided 
notice that the VA would make reasonable efforts to help the 
appellant get evidence necessary to support his claims, such 
as medical records (including private medical records), if he 
provided enough information, and, if needed, authorization, 
to obtain them, and further specified what evidence the VA 
had received; what evidence the VA was responsible for 
obtaining, to include Federal records; and the type of 
evidence that the VA would make reasonable efforts to get.  
The Board thus finds that the 2005, 2006, and 2008 RO letters 
collectively satisfy the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi,    16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a claimant of: (1) the evidence that is needed to 
substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the Veteran both 
prior and subsequent to the initial rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the Veteran because it did not affect the 
essential fairness of any adjudication, in that his claims 
were fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the Veteran has been notified 
of what was needed to substantiate his claims, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remand, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2005, 2006, 
and 2008 RO notice letters, the RO gave the Veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claims before they were readjudicated on the 
basis of all the evidence of record by rating actions of 
April 2006 and April 2009.  

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
the rating code information was furnished to the Veteran in 
the April 2006 Statement of the Case, and that this suffices 
for Dingess/Hartman.  The RO afforded him proper notice 
pertaining to the degree of disability and effective date 
information in the April 2006 letter. 

With respect to the claim for a higher initial rating for 
PTSD and the Court's decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), the Board notes that the VA General 
Counsel has held that that decision does not apply to appeals 
from initial rating actions, and accordingly, the VA's VCAA 
notice obligations are fully satisfied once service 
connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C.A. 
§§ 5104(a), 7105(d)(1), and 5103A as part of the appeals 
process, upon the filing of a timely Notice of Disagreement 
with the initial rating or effective date assigned following 
the grant of service connection.  See also Goodwin v. Peake, 
22 Vet. App. 128 (2008), holding, as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection, that where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  In this case, the Veteran has not alleged that any 
VCAA notice with respect to any PTSD claim was inadequate.  
See Goodwin, supra; Mayfield, supra.    

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, including post-service VA and 
private medical records up to 2008.  The Veteran was afforded 
comprehensive VA examinations in July 2005 and September 
2008.  Significantly, the appellant has not identified, and 
the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  The record also presents no basis to 
further develop the record to create any additional evidence 
for consideration in connection with the matters on appeal.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

The Veteran contends that his PTSD is more disabling than 
currently evaluated.

The veteran's PTSD was initially rated as 10% disabling from 
March 2005 under the provisions of 38 C.F.R. § 4.130, DC 
9411.  Under that DC, a 10% rating is assigned where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or where symptoms are controlled by continuous 
medication.  

A 30% rating requires occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with normal routine 
behavior, self-care, and conversation), due to such symptoms 
as: depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50% rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly-
learned material, forgetting to complete tasks); impaired 
judgment and abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70% rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100% rating requires total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that an initial schedular rating in 
excess of 10% was not warranted for PTSD under the applicable 
rating criteria at any time prior to 5 December 2006.  

In February 2005, D. D., M.D., stated that the veteran's 
mental illness including PTSD appeared to be well-controlled 
on current medications.

In a March 2005 statement, the veteran's wife described his 
psychiatric symptoms and how they adversely affected their 
marital and family relationships.

On July 2005 VA psychological examination, the Veteran 
complained of depression, feelings of hopelessness, lack of 
motivation, thoughts of hurting others, fatigue, nervousness, 
anxiety, panic attacks, anger, loneliness, sexual problems, 
flashbacks, and intrusive thoughts.  He was noted to have 
been married to his first and only wife for 38 years, and his 
overall relationships with his 3 adult children were 
described in positive terms, with regular visits, and most of 
his socializing was within his family, among his children and 
grandchildren.  He attended a small family church, and his 
hobbies were playing on the internet and working overtime.  
The Veteran was noted to have been employed as a dairy farmer 
and factory worker for 25 years, and his psychiatric symptoms 
had never prevented him from working, although he changed 
jobs within the company every year because he did not like to 
deal with interpersonal issues.  He did not like to be around 
people, which he described as a limit on his daily 
activities.  

On mental status examination, the Veteran was casually and 
appropriately dressed, with excellent hygiene.  He was 
tearful and nervous, with no involuntary movement 
abnormalities.  Affect was labile, and mood edgy, nervous, 
and irritable.  He denied symptoms of mania, but stated that 
he was chronically worried.  He stated that he experienced 
panic attacks when delays or changes to his plans occurred.  
Sleep was reportedly "OK" on medication, and appetite good.  
He reported passive thoughts of suicide prior to 1995, and 
denied homicidal ideation.  Speech was fluent and normal, and 
thought flow organized and goal-directed.  He denied 
hallucinations.  He reported having thought that people at 
work were trying to distract him at work, but there was no 
evidence of other ideas of reference or systematized 
delusions.  Intellect was average.  The diagnosis was 
moderate, chronic PTSD, and a Global Assessment of 
Functioning (GAF) score of 55 was assigned.

Mental status examination on October 2005 VA outpatient 
psychiatric evaluation showed good eye contact, goal-directed 
and unpressured speech, normal psychomotor activity, and no 
evidence of abnormal thought process or content.  The Veteran 
denied suicidal ideation, and reported resolution of his 
depression symptoms and consistent improvement since starting 
medication in 1998.  The diagnoses were depressive disorder 
and rule-out likely PTSD, and a current GAF score of 70 was 
assigned, with a highest GAF score of 80 for the past year.

On December 2005 VA outpatient evaluation, the veteran's 
affect was appropriate, with no signs of suicidal or 
homicidal ideation.  He reported that his wife was his best 
friend and that he had no other close friends, although he 
attended church with his wife and had regular church friends, 
as well as acquaintances at work.  After outpatient 
psychiatric evaluation in January 2006, a GAF score of 70 was 
assigned.  When seen again in March, the veteran's affect was 
appropriate, with no signs of suicidal or homicidal ideation.  
In April, the Veteran was noted to be sleeping well and 
maintaining gainful employment, and a GAF score of 80 was 
assigned.  A PTSD screen in June was negative.  On outpatient 
psychiatric evaluation in October, the Veteran complained of 
diminished energy and ability to concentrate, and poor 
motivation.  He was noted to be maintaining gainful 
employment, and a GAF score of 80 was continued.  On November 
outpatient evaluation, the Veteran complained of depression.  
He was alert and oriented in 4 spheres.  Behavior was 
appropriate, and affect was anxious.  There was no suicidal 
ideation.  A PTSD screen was positive.  His depressive 
symptoms were noted to be well-controlled.              

As documented above, the Board finds that the evidence prior 
to 5 December 2006 indicates that the veteran's PTSD was 
overall manifested by occupational and social impairment due 
to mild or transient symptoms which decreased work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, and his symptoms were controlled by 
continuous medication.  Although he complained of depression 
and diminished energy and ability to concentrate at times, 
and a VA examiner assessed the level of disability as 
moderate on one occasion in July 2005, the subsequent 
evidence reflects an improving mental disability picture 
thereafter with medication, and did not overall indicate at 
least the level of psychiatric disability that would have 
warranted a schedular 30% rating at any time prior to      5 
December 2006 under the applicable rating criteria, i.e., 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, recent events).  In this 
regard, the Board notes that the Veteran continuously 
maintained gainful employment during this period.  Moreover, 
when evaluating a mental disorder, the VA considers the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission, and assigns a 
percentage disability rating based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on an examiner's assessment of the level 
of disability at the moment of examination.  See 38 C.F.R. 
§ 4.126(a). 
 
Considering the evidence of record in light of all pertinent 
criteria, the Board also finds that a schedular rating in 
excess of 30% was not warranted for PTSD under the applicable 
rating criteria at any time prior to 7 December 2007.  

On December 2006 VA outpatient psychiatric evaluation, the 
Veteran complained of irritability, depression at times, and 
discomfort in crowds of people.  He was noted to have been 
employed by the same manufacturing company for 26 years, and 
enjoyed his work.  He enjoyed searching the internet in his 
leisure time, but was bored easily, and he attended church.  
On mental status examination, the Veteran was in mild 
emotional distress due to recollections of Vietnam 
experiences.  Dress was casual, hygiene normal, mood mildly 
depressed, and affect labile, with sadness, anxiety, and mild 
irritability.  He was oriented in 3 spheres, with no evidence 
of psychosis or suicidal or homicidal ideation.  The 
assessment was chronic PTSD, and a GAF score of 65 was 
assigned.

On June 2007 VA outpatient psychiatric evaluation, the 
Veteran complained of loss of enthusiasm and energy.  He 
continued to be employed as a master dairy plant worker.  
Sleep and appetite were normal.  Mental status examination 
showed depressed mood and blunt affect.  He was oriented in 4 
spheres, and behavior was appropriate.  He had difficulty 
addressing changes.  The assessment was chronic PTSD, and a 
GAF score of 65 was continued.  An increase in the veteran's 
medication dosage was planned.  
 
On July 2007 VA outpatient social work evaluation, the 
Veteran reported difficulty becoming emotionally close to 
others.  He described his wife and family and spiritual 
beliefs and practices as his main support.  On mental status 
examination, the veteran's movement and posture were 
unremarkable.  He was cooperative, with clear speech.  Mood 
was anxious, sad, and tearful when discussing specific war 
trauma, and affect was congruent with mood.  He was oriented 
in 3 spheres.  Memory was fair, and thought and perceptions 
were logical and goal-directed.  Judgment and insight were 
intact, and there were no delusions, hallucinations, or 
suicidal ideation.  The assessment was chronic PTSD, and a 
GAF score of 58 was assigned.   

On October 2007 VA outpatient psychiatric evaluation, the 
Veteran complained of anxiety, hypervigilance, irritability, 
and depression, and he avoided crowds and was noted to have 
few friends.  On mental status examination, he was oriented, 
cooperative, friendly, appropriately dressed, and well-
groomed, with normal, articulate, and spontaneous speech, 
appropriate mood and affect, and a full range of affect.  
Thoughts were logical and coherent and without 
disorganization, pressured speech, looseness of associations, 
flight of ideas, or circumstantiality.  Thought content was 
appropriate, without delusions, hallucinations, or suicidal 
or homicidal ideation.  Attention, concentration, and memory 
were adequate, and intelligence was average.  Insight and 
judgment were good.  The diagnosis was chronic, severe PTSD, 
and a GAF score of 55 was assigned.        

As documented above, the Board finds that the evidence prior 
to 7 December 2007 indicates that the veteran's PTSD was 
overall manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with normal routine 
behavior, self-care, and conversation), due to such symptoms 
as a depressed mood, anxiety, and mild memory impairment.  
Although he complained of irritability, anxiety, depression, 
and loss of enthusiasm and energy at times, and a VA 
outpatient examiner assessed the level of disability as 
severe on one occasion in October 2007, his symptoms did not 
overall indicate at least the level of psychiatric disability 
that would have warranted a schedular 50% rating at any time 
prior to 7 December 2007 under the applicable rating 
criteria, i.e., occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly-
learned material, forgetting to complete tasks); impaired 
judgment and abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Although the 
Veteran avoided crowds and had few friends, the Board notes 
that he continued to be gainfully employed in his 
longstanding job during this period, and in fact enjoyed his 
work.  Moreover, the recorded clinical findings on October 
2007 VA outpatient mental status examination do not support 
the examiner's assessment of the veteran's level of mental 
disability as "severe."  As noted above, when evaluating a 
mental disorder, the VA considers the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission, and assigns a percentage disability 
rating based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on an 
examiner's assessment of the level of disability at the 
moment of examination.  See 38 C.F.R. § 4.126(a).

Lastly, considering the evidence of record in light of all 
pertinent criteria, the Board finds that a schedular rating 
in excess of 50% was not warranted for PTSD under the 
applicable rating criteria at any time prior to 11 February 
2008 and since April 2008.  In arriving at this 
determination, the Board notes, at the outset, that a T/TR of 
100% under the provisions of 38 C.F.R. § 4.29 was assigned 
for PTSD requiring hospital treatment from 11 February 
through March 2008, followed by restoration of the schedular 
50% rating from April 2008.  Thus, the period that the T/TR 
was in effect has been excluded from consideration for 
increase under the schedular rating criteria.

On mid-December 2007 VA outpatient social work evaluation, 
the Veteran reported some intensification of PTSD symptoms 
which caused increased difficulty in the workplace.  On 
mental status examination, the veteran's movement and posture 
were unremarkable.  He was cooperative, with clear speech.  
Mood was anxious, sad, and tearful when discussing specific 
war trauma, and affect was congruent with mood.  He was 
oriented in 3 spheres, and attention and concentration were 
fair; the Veteran complained of disruption of concentration.  
Memory was fair, and thought and perceptions were logical and 
goal-directed.  Judgment and insight were intact, and there 
were no delusions, hallucinations, or suicidal ideation.  The 
assessment was chronic PTSD, and a GAF score of 55 was 
assigned.

Mental status examination on mid-December 2007 VA outpatient 
psychiatric evaluation showed that the Veteran was oriented, 
cooperative, friendly, appropriately dressed, and well-
groomed, with normal, articulate, and spontaneous speech, 
appropriate mood and affect, and a full range of affect.  
Thoughts were logical and coherent and without 
disorganization, pressured speech, looseness of associations, 
flight of ideas, or circumstantiality.  Thought content was 
appropriate, without delusions, hallucinations, or suicidal 
or homicidal ideation.  Attention, concentration, and memory 
were adequate, and intelligence was average.  Insight and 
judgment were good.  The diagnosis was PTSD, and a GAF score 
of 55 was assigned.        

In January 2008, a VA social worker stated that the veteran's 
symptoms warranted participation in a 7-week-long inpatient 
residential VA PTSD program beginning   11 February.  On 
mental status examination, the veteran's movement and posture 
were unremarkable.  He was cooperative, with clear speech.  
Mood was anxious and sad, and affect was congruent with mood.  
He was oriented in 3 spheres, and there was disruption of 
concentration.  Memory was fair, and thought and perceptions 
were logical and goal-directed.  Judgment and insight were 
intact, and there were no delusions, hallucinations, or 
suicidal ideation.  The assessment was chronic PTSD with 
intensifying symptoms, and a GAF score of 53 was assigned.

On late March 2008 VA mental health evaluation, the Veteran 
was noted to be nearing completion of the full 7-week PTSD 
program.  He stated that he had learned many tools for coping 
with his anxiety and anger, and reported an overall decrease 
in depression and anxiety levels.  After mental status 
examination, the assessment was PTSD, and a GAF score of 65 
was assigned.

On early April 2008 VA outpatient psychiatric evaluation, the 
Veteran reported benefit and new coping skills after 
completing a 7-week inpatient PTSD program.  On mental status 
examination, he was oriented, and speech was clear.  He 
appeared anxious, and affect was flattened.  He denied 
hallucinations but endorsed paranoid thinking.  There was no 
suicidal or homicidal ideation.  He described anxiety in 
crowds, and when he heard helicopters.  The diagnosis was 
PTSD, and a GAF score of 58 was assigned.  A week later, the 
Veteran reported anxiety on his first day back at his job of 
27 years; he stated that he planned to retire in summer 2009.  
In early May, the Veteran reported that going to work 
bothered him, but he could not retire until July 2009.

On June 2008 VA outpatient social work evaluation, the 
Veteran reported difficulty returning to work.  The workplace 
reportedly exasperated his PTSD, and he stated that he was 
not coping well due to anxiety and decreased concentration.  
On mental status examination, the veteran's movement and 
posture were unremarkable.  He was cooperative, with clear 
speech.  Mood was anxious, sad, and tearful when specifically 
discussing war trauma, and affect was congruent with mood.  
He was oriented in 3 spheres, and attention and concentration 
were fair.  The Veteran complained of disruption of 
concentration.  Memory was fair, and thought and perceptions 
were logical and goal-directed, though he complained of 
paranoia.  Judgment and insight were intact, and there were 
no delusions, hallucinations, or suicidal ideation.  The 
assessments were chronic PTSD with longstanding symptoms, and 
depression, and a GAF score of 50 was assigned.

On June 2008 VA outpatient psychiatric evaluation, the 
Veteran reported that prescribed medication had been very 
helpful for his anxiety.  He had been anxious at work.  There 
was no suicidal ideation.  The diagnosis was PTSD, and a GAF 
score of 58 was assigned.

On September 2008 VA psychiatric examination, the physician 
reviewed the veteran's medical history, which reflected that 
his PTSD symptoms had been slowly but steadily increasing in 
frequency and severity.  He noted that the Veteran had 
experienced relief from many PTSD symptoms, especially 
irritability and anger outbursts, when he was treated in the 
VA residential PTSD program, but his symptoms had slowly 
increased in frequency again since discharge from this 
program to home.  The Veteran rated the quality of his 
relationships with his children as fair, noting that they did 
not understand him.  His relationship with his wife was 
marred by his short temper and anger outbursts, and his 
functioning in family relationships was reported to have 
slowly declined since discharge from the VA PTSD program.  
The Veteran continued to work in formula processing at a 
beverage factory, and he liked to change jobs because he 
became restless frequently; vacation time came as a relief 
from anger with his co-workers, from whom he needed time 
away.  Although he received a written warning from a 
supervisor 3 years ago, he had had no fights, arrests, or 
legal problems at work, and he reported that his work had 
been his hobby.  The Veteran complained that crowds and 
shopping tended to trigger anxiety and panic symptoms, and 
that he had no close friends, but reported that he slept well 
most of the time.

On mental status examination, thought process was linear, 
logical, and organized, and the Veteran spoke clearly, with 
normal speech rate, flow, prosody, and articulation.  There 
were no delusions, hallucinations, or suicidal or homicidal 
ideation, plans, or intent, and eye contact was appropriate.  
He was oriented in 3 spheres, polite, courteous, neatly 
groomed, and appropriately attired, with good hygiene and 
appropriate behavior, without any obsessive or ritualistic 
behavior.  Memory was intact, and panic attacks were absent.  
Mood was depressed and anxious, and affective display was 
intense, with tearfulness and marked distress when discussing 
traumatic events he experienced in Vietnam.  Impulse control 
was good.  The examiner commented that the veteran's behavior 
had changed by limiting social interaction, with an almost 
non-existent social life and distant relationships with his 
family.  He showed signs of heightened physiological arousal, 
with irritability, anger outbursts, and frequent anxiety, 
which symptoms were assessed to be moderate to severe.  The 
diagnosis was chronic, moderate PTSD, and a GAF score of 53 
was assigned, based on few or no friends, impaired family 
relationships, and difficulty getting along with co-workers.  
The Veteran was assessed to be fully capable of managing his 
financial affairs.  The examiner commented that he had been 
able to function at work, though with strained relationships 
with co-workers and a frequent need to change jobs within the 
company, and the Veteran described his work as a hobby, using 
it to avoid feelings of emptiness, inadequacy, loneliness, 
and alienation.                 
      
As documented above, the Board finds that the evidence prior 
to 11 February 2008 and since April 2008 indicates that the 
veteran's PTSD was overall manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.     
Although mood was often depressed and anxious, and he 
exhibited irritability and anger outbursts,  the Board notes 
that the veteran's symptoms did not include circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; significant memory impairment; or impaired judgment 
and abstract thinking.  His symptoms clearly did not indicate 
at least the level of psychiatric disability that would have 
warranted a schedular 70% rating at any time prior to 11 
February 2008 and since April 2008 under the applicable 
rating criteria, i.e., occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  In this regard, the Board 
notes that the Veteran continued to be gainfully employed in 
his longstanding job, which he described as his hobby.

The Board also notes that the Veteran had been assigned GAF 
scores ranging from 50 to 80, as reflected in VA clinical 
records and examination reports.  According to the 4th 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), GAF 
scores between 41 and 50 are indicative of serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
inability to keep a job).  GAF scores between 51 and 60 are 
indicative of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., having few friends, having conflicts with peers or co-
workers).  GAF scores between 61 and 70 are indicative of 
some mild symptoms (e.g., a depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but indicate that the subject generally 
functions well, and has some meaningful interpersonal 
relationships.  GAF scores between 71 and 80 are indicative 
of symptoms which, if present, are transient and expectable 
reactions to psychosocial stressors (e.g. difficulty 
concentrating after a family argument), with no more than 
slight impairment in social, occupational, or school 
functioning (e.g. temporarily falling behind in schoolwork).
 
There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability.  However, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's service-connected disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R.    § 4.126(a).  In this case, the medical evidence of 
record shows that the Veteran has a depressed mood and few 
friends, and has had conflicts with co-workers, but fails to 
show PTSD symptoms of suicidal ideation, severe obsessional 
rituals, frequent shoplifting, inability to keep a job, 
circumstantial speech, panic attacks, or insomnia.                                   
                 
Additionally, the Board finds that there is no showing that, 
at any time since the initial grant of service connection in 
March 2005, the PTSD has reflected so exceptional or unusual 
a disability picture as to warrant the assignment of any 
higher rating on an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  The veteran's 
symptoms and clinical findings as documented in medical 
reports from 2005 to 2008 do not objectively show that his 
PTSD alone markedly interferes with employment (i.e., beyond 
that contemplated in the assigned schedular rating), or 
requires frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards, and the Board finds that the assigned schedular 
ratings for that disability are adequate in this case.  On 
July 2005 VA examination, the Veteran was noted to have been 
employed as a dairy farmer and factory worker for 25 years, 
and his psychiatric symptoms had never prevented him from 
working, although he changed jobs within the company every 
year because he did not like to deal with interpersonal 
issues.  He denied any psychiatric hospitalizations due to 
PTSD.  On April and October 2006 VA psychiatric evaluations, 
the Veteran was noted to be maintaining gainful employment.  
On December 2006 VA psychiatric evaluation, the Veteran was 
noted never to have been hospitalized for any treatment of 
PTSD.  He was also noted to have been employed by the same 
manufacturing company for 26 years, and enjoyed his work.  On 
June 2007 VA psychiatric evaluation, the Veteran was noted to 
continue to be employed as a master dairy plant worker.  
Although the Veteran had residential VA hospital treatment 
for his PTSD in February and March 2008, he reported benefit 
and new coping skills after completing the 7-week program, 
and he subsequently returned to work, albeit with some 
anxiety.  In September 2008, the Veteran was noted to be 
continuing to work in formula processing at a beverage 
factory.  He liked to change jobs because he became restless 
frequently, and vacation time came as a relief from anger 
with his co-workers, but he had had no fights, arrests, or 
legal problems at work, and he reported that his work had 
been his hobby.  

The Board points out that a percentage schedular rating 
represents average impairment in earning capacity resulting 
from a service-connected disease and injury and its residual 
conditions in civil occupations, and that, generally, the 
degree of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  The 
Board thus finds that the schedular ratings are adequate in 
this case, and concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for additional staged rating pursuant to Fenderson, 
and that the claims for an initial rating in excess of 10% 
for PTSD prior to 5 December 2006, a rating in excess of 30% 
prior to 7 December 2007, and ratings in excess of 50% prior 
to 11 February 2008 and since April 2008 must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claims, the doctrine is not 
for application.  See 38 U.S.C.A.  § 5107(b);  38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10% for PTSD prior to 5 
December 2006 is denied.

A rating in excess of 30% for PTSD prior to 7 December 2007 
is denied.

A rating in excess of 50% for PTSD prior to 11 February 2008 
and since April 2008 is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


